Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2007

Bazuaye v. Secretary Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1183




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bazuaye v. Secretary Homeland" (2007). 2007 Decisions. Paper 1451.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1451


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-145                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-1183
                                  ________________

                                 JEROMI BAZUAYE,


                                           Appellant


                                           v.

     SECRETARY MICHAEL CHERTOFF, Department of Homeland Security;
         ALBERTO GONZALES, Attorney General of the United States;
          JOHN P. TORRES, Action Director Office of Detention and
           Removal Bureau of Immigration and Custons Enforcement;
        CHRISTOPHER SHANAHAN, Field Officer, Director, Detention
               and Removal Bureau of Immigration and Customs
       Enforcement; WILLIAM FRASER, Warden, Monmouth County Jail
                 ____________________________________

                    On Appeal From the United States District Court
                               For the District of New Jersey
                               (D.C. Civ. No. 06-CV-01028)
                    District Judge: Honorable Dickinson R. Debevoise
                     _______________________________________

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                March 1, 2007

          Before:    RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                (Filed: March 20, 2007)

                              _______________________

                                      OPINION
                              _______________________
PER CURIAM

       Jeromi Bazuaye appeals from an order of the United States District Court for the

District of New Jersey, denying his motions for a temporary restraining order barring his

removal and for release pending appeal. In his motions, Bazuaye sought an order

granting a stay of his removal pursuant to the order of the Board of Immigration Appeals

(BIA), and sought to be released from immigration custody pending appeal. As the

District Court noted in its opinion, at the time Bazuaye filed his motions, this Court had

already transferred Bazuaye’s petition for review of the BIA’s order to the United States

Court of Appeals for the Second Circuit. As venue was no longer proper in this circuit,

the District Court properly denied his motions.

       The District Court’s order will be affirmed.




                                             2